J-A13042-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 TETYANNA MANNA                          :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                     Appellee            :
                                         :
              v.                         :
                                         :
 KEDECIA MANNA                           :
                                         :
                     Appellant           :         No. 1875 EDA 2021

          Appeal from the Judgment Entered December 21, 2021
            In the Court of Common Pleas of Delaware County
                 Civil Division at No(s): CV-2019-003311


BEFORE: OLSON, J., DUBOW, J., and KING, J.

MEMORANDUM BY KING, J.:                           FILED OCTOBER 28, 2022

     Appellant, Kedecia Manna, appeals from the judgment entered in the

Delaware County Court of Common Pleas, which found in favor of Appellant

on the ejectment claim of Appellee, Tetyanna Manna, and in favor of Appellee

regarding Appellant’s counterclaim. We affirm.

     The trial court set forth the relevant facts and procedural history of this

appeal as follows:

        This case involves … the rental of a property located at 1033
        W. Ninth Street, Chester, Pennsylvania (hereinafter “the
        Property”). It is undisputed that [Appellee] owns the
        property.    [Appellee] commenced the instant Landlord
        Tenant action on February 6, 2019 in Magisterial Court. A
        Complaint was filed in this case on or about August 23, 2019
        in which [Appellee] brought a claim for ejectment and a
        claim for breach of contract. Appellant filed an Answer on
        or about August 26, 2019 in which [Appellant] denied all
        claims in the complaint and raised a counterclaim for
        declaratory judgment confirming the validity of [a written]
        lease agreement and a request for counsel fees pursuant to
J-A13042-22


       42 Pa.C.S.A. § 2503.

       [Appellant appealed the decision entered by the Magisterial
       Court to the Court of Common Pleas and a non-jury] trial
       was held … on June 30, 2021. At the time of trial, [Appellee]
       proceeded solely on the claim for ejectment. …[Appellee’s]
       husband, Ernest Manna, [testified that] he began renting
       the Property to Appellant, his stepdaughter, and his son’s
       girlfriend, Kayla, around 2012. There was no written lease,
       but eventually an arrangement was made between the
       parties and rent was charged to both tenants in the amount
       of $300 a month, with Appellant paying half, or $150 a
       month. Over the years, the two tenants’ business ventures
       changed, and in 2017 Appellant began renting the left side
       of the building and Kayla began renting the right. At that
       time, the rent amount was changed again. Appellant began
       paying $750 a month and Kayla began paying $650 a
       month. In 2018, rent increased again and Appellant began
       paying $780 and Kayla began paying $680. There was no
       written lease between the parties during the course of their
       tenancy.

       Over time, the relationship between the two tenants became
       hostile. One issue between the tenants involved their
       respective areas in the Property. According to [Mr. Manna],
       when Appellant refused to move into the space that the
       parties had agreed upon, he texted Appellant on September
       15, 2018 and told her to “please consider this notice to evict
       for failure to move to the space we agreed to rent verbally.
       If your equipment is not moved within the next 10 days, I
       will file eviction with the courts.” [Mr. Manna] did not take
       any legal action at this time and Appellant did not vacate
       the property.

       The issues between the parties continued, and, according to
       [Mr. Manna], he ultimately provided notice to Appellant that
       he wanted her to vacate the property via text on January 5,
       2019. In response to his text, Appellant responded that she
       was in possession of a lease that was valid until 2023 and
       said that she was not leaving the Property. According to
       [Mr. Manna], he then printed his notice to quit and took it
       down to the property and handed it to Appellant that
       afternoon. [Mr. Manna] then took legal actions to have
       Appellant evicted and to repossess his Property. Appellant

                                   -2-
J-A13042-22


         denied receiving a notice to quit and denied that [Mr.
         Manna] was present at the property on that date. Appellant
         refused to vacate the Property. As mentioned above,
         according to Appellant, a notice to quit was never served
         upon her. [Appellant’s c]ounsel argued at trial that the first
         time [the notice to quit] was produced was in response to a
         motion for summary judgment. Conversely, according to
         [Mr. Manna], the purported [written] lease that Appellant
         maintained was signed by both parties was first seen in
         District Court.

         At the conclusion of the trial, [the trial] court found that
         neither party had met their burden of proof, and candidly
         informed the parties that it had significant issues regarding
         the credibility of both parties involved. Based upon the
         evidence presented, [the] court did not find the testimony
         of Appellant to be credible regarding a written lease. [The]
         court concluded that the evidence established that there
         was no meeting of the minds regarding her purported lease,
         and denied [Appellant’s] counterclaim for declaratory
         judgment. [The] court also found the testimony involving
         the notice to quit was suspect and found the notice to quit
         to be invalid.

(Trial Court Opinion, filed 12/22/21, at 1-3) (internal footnotes omitted).

      On July 9, 2021, the court entered the following judgment:

         …[T]his court finds in favor of [Appellant] and against
         [Appellee] on Count 1 of Complaint-Ejectment. This court
         was not convinced, by a preponderance of the evidence,
         that a Notice to Quit was prepared, executed, and served
         upon [Appellant]. This court finds in favor of [Appellee] on
         the counterclaim of [Appellant]; [Appellant] having failed to
         meet her burden of proof. Finally, this court finds that the
         contract between the parties was oral and not in writing.
         [Appellee] never executed a written contract and there was
         never any meeting of the minds to effectuate any terms
         and/or conditions of a written contract….

(Trial Court Judgment, filed 7/9/21). On July 16, 2021, Appellant filed a post-

trial motion, which the court denied on August 26, 2021. Appellant filed a


                                     -3-
J-A13042-22


timely notice of appeal on September 15, 2021. On September 28, 2021, the

court ordered Appellant to file a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b), and Appellant complied on October 19,

2021.

        Appellant raises the following issue for our review:

        I.   Whether the trial court’s jurisdiction was divested once it
        determined that the plaintiff-landlord [Appellee] failed to serve a
        notice to quit thereby involuntarily dismissing [Appellee’s] sole
        cause of action?

           A. As a matter of Law, the trial court relinquished all
           jurisdiction when it determined that a Notice to Quit had
           NOT been served.

           B. The trial court in error made findings of fact and law after
           it should have dismissed and discontinued the litigation.

(Appellant’s Brief at 3).

        On appeal, Appellant asserts that the trial court properly determined

that Appellee had not served a notice to quit upon Appellant prior to initiating

the ejectment action. Appellant contends that the notice to quit is a required

statutory prerequisite to bring a claim for possession under the Landlord

Tenant Act. Appellant argues that once the court determined that Appellee

failed to serve the required notice to quit, the court lacked subject matter

jurisdiction to issue additional findings of fact on the merits of the claims

between the parties. As a result, Appellant insists the court erred by making

findings regarding Appellant’s counterclaim, and we should vacate the portion

of the court’s judgment addressing Appellant’s counterclaim. We disagree.


                                        -4-
J-A13042-22


     “It is well-settled that the question of subject matter jurisdiction may

be raised at any time, by any party, or by the court sua sponte. Our standard

of review is de novo, and our scope of review is plenary.” In re Estate of

Ciuccarelli, 81 A.3d 953, 958 (Pa.Super. 2013) (internal citations and

quotation marks omitted). “The assessment of ‘whether a court has subject

matter jurisdiction inquires into the competency of the court to determine

controversies of the general class to which the case presented for

consideration belongs.’” Assouline v. Reynolds, 656 Pa. 133, 144, 219 A.3d

1131, 1137 (2019) (quoting Beneficial Consumer Discount Co. v.

Vukman, 621 Pa. 192, 197-98, 77 A.3d 547, 550 (2013)).

        Jurisdiction is the capacity to pronounce a judgment of the
        law on an issue brought before the court through due
        process of law. It is the right to adjudicate concerning the
        subject matter in a given case…. Without such jurisdiction,
        there is no authority to give judgment and one so entered
        is without force or effect. The trial court has jurisdiction if
        it is competent to hear or determine controversies of the
        general nature of the matter involved sub judice.
        Jurisdiction lies if the court had power to enter upon the
        inquiry, not whether it might ultimately decide that it could
        not give relief in the particular case.

Estate of Ciuccarelli, supra at 958 (quoting Aronson v. Sprint Spectrum,

L.P., 767 A.2d 564, 568 (Pa.Super. 2001)).

     A landlord seeking to dispossess a party occupying his property may

bring an action for possession under the Landlord Tenant Act of 1951. Section

501 of the Landlord Tenant Act provides:

        § 250.501. Notice to quit


                                     -5-
J-A13042-22


         (a) A landlord desirous of repossessing real property from a
         tenant … may notify, in writing, the tenant to remove from
         the same at the expiration of the time specified in the notice
         under the following circumstances, namely, (1) Upon the
         termination of a term of the tenant, (2) or upon forfeiture
         of the lease for breach of its conditions, (3) or upon the
         failure of the tenant, upon demand, to satisfy any rent
         reserved and due.

         (b) Except as provided for in subsection (c), in case of the
         expiration of a term or of a forfeiture for breach of the
         conditions of the lease where the lease is for any term of
         one year or less or for an indeterminate time, the notice
         shall specify that the tenant shall remove within fifteen days
         from the date of service thereof, and when the lease is for
         more than one year, then within thirty days from the date
         of service thereof. In case of failure of the tenant, upon
         demand, to satisfy any rent reserved and due, the notice
         shall specify that the tenant shall remove within ten days
         from the date of the service thereof.

                                  *    *    *

68 P.S. § 250.501. “[T]he purpose of the [notice to quit] is to give the tenant

time to prepare for eviction once [the tenant] has failed to respect the demand

and further to evidence the fact that the landlord is exercising [the] option to

repossess the premises.” Elizabethtown Lodge No. 596, Loyal Ord. of

Moose v. Ellis, 391 Pa. 19, 27, 137 A.2d 286, 290 (1958). Forfeiture for

breach of a lease agreement is not favored and should be limited by “strict

construction of statutes and contracts.” Id. at 28.

      Instantly, the trial court determined that Appellee did not serve a notice

to quit upon Appellant as required by Section 501. Consequently, the court

found in favor of Appellant on Appellee’s ejectment claim. While we agree

with Appellant that it would have been improper for the court to make

                                      -6-
J-A13042-22


additional findings of fact regarding the merits of Appellee’s ejectment action,

the record demonstrates that the court did not do so. Rather, the court issued

a judgment relative to Appellant’s counterclaim requesting a declaratory

judgment on the existence of a written lease agreement between the parties.

The court found that Appellant did not meet her burden of proof to establish

that both parties consented to a written lease and ruled in favor of Appellee

on this issue.

       Contrary    to   Appellant’s     position,   a   counterclaim   may   proceed

independently even when the plaintiff’s claim is no longer before the court.

See Topelski v. Universal S. Side Autos, Inc., 407 Pa. 339, 354, 180 A.2d

414, 421 (1962) (stating: “A counterclaim is in effect a declaration by

defendant against plaintiff in the nature of an independent action deferred

until the defendant is brought into court”). See also Kaiser by Taylor v.

Monitrend Inv. Mgmt., Inc., 672 A.2d 359, 362 (Pa.Cmwlth. 1996) (stating:

“[A counterclaim] is wholly independent of the transaction upon which the

plaintiff’s cause of action is based, and it represents the right of the defendant

to obtain affirmative relief from the plaintiff”) (internal citations omitted).1

       Further, Rule 232 of the Pennsylvania Rules of Civil Procedure provides:



____________________________________________


1See also Petow v. Warehime, 996 A.2d 1083, 1089 n.1 (Pa.Super. 2010),
appeal denied, 608 Pa. 648, 12 A.3d 371 (2010) (stating: “This Court is not
bound by decisions of the Commonwealth Court. However, such decisions
provide persuasive authority, and we may turn to our colleagues on the
Commonwealth Court for guidance when appropriate”).

                                           -7-
J-A13042-22


         Rule 232.     Counterclaim.     Termination of Plaintiff’s
         Action

         (a) A discontinuance or nonsuit shall not affect the right of
         the defendant to proceed with a counterclaim theretofore
         filed.

         (b) A counterclaim may not be terminated, in whole or in
         part, by the defendant, except by discontinuance or
         voluntary nonsuit, and subject to conditions similar to those
         applicable to the plaintiff.

Pa.R.C.P. 232.    Although Rule 232 is not directly applicable in the instant

matter because Appellee’s ejectment action was not discontinued or subject

to a nonsuit, it provides support for the notion that a counterclaim may

proceed on its own merits independent of the opposing party’s suit.

Additionally,   Rule   232(b)   demonstrates   that      a   counterclaim   is   not

automatically terminated when the plaintiff’s suit is resolved but proceeds until

it is discontinued or subject to a voluntary non-suit.

      Here, Appellant improperly conflates subject matter jurisdiction to

adjudicate Appellee’s ejectment action with subject matter jurisdiction to

resolve Appellant’s counterclaim. Appellant’s counterclaim was brought under

the Declaratory Judgments Act, over which the trial court has authority to

pronounce judgment.      See 42 Pa.C.S. §7532.      Appellant did not take any

steps to discontinue her counterclaim prior to the court’s ruling. See Pa.R.C.P.

232(b). As such, we reject Appellant’s claim that Appellee’s failure to serve a

notice to quit in the ejectment action deprived the court of authority to rule

on Appellant’s counterclaim.    See Kaiser by Taylor, supra. Accordingly,


                                      -8-
J-A13042-22


Appellant is not entitled to relief, and we affirm the trial court’s judgment.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/28/2022




                                      -9-